DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words and is not in a single paragraph.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "in particular” in line 2 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, the examiner has interpreted it to mean the limitation “a workpiece, a tool or a pallet,” are not part of the claimed limitation.
Claim 1 further recite “them” after the word “secure” in line 15. It is unclear what they are. For the purpose of examination, the examiner has interpreted it to mean “the object or the carrier part”.
Claim 3 recites the limitation "the central axis of the clamping slides" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “a central axis of the clamping slides”.
Claim 3 further recites the limitation "the jacket face" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “a jacket face”.
Claim 7 recites the limitation "the width" in two places line 8.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “a width” in each of the two places.
Claims 7, 8 and 9, each recites “according to one of the Clam 1” in line 1. It is unclear of its exact meaning. For the purpose of examination, the examiner has interpreted it to mean “according to Claim 1” in each of claims 7, 8, and 9.
Regarding claim 11, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, the examiner has interpreted it to mean the limitations following the phrase are part of the claimed invention.
Claim 12 recites the limitation “the region of the central axis” in lines 6-7. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “a central region of the central axis”.
Claim 12 further recites the limitation “the advance movement” in line 7. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “an advance movement”.
Claim 14 recites the limitation “the two adjacent partial sections” in line 8. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the two adjacent partial sections are adjacent to each other, or adjacent to the second partial section. For the purpose of examination, the examiner has interpreted it to mean “the other two partial sections adjacent to the second partial section”.
Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
 Regarding claim 1, the closest prior art of record is DE 10 2010 010898 (DE-898). DE-898 discloses a zero-point clamping device 10 (Figs. 1-11) for centered locking of an object with repeat accuracy, or a carrier part to which the corresponding object is attached, the zero-point clamping device comprising: 
- a housing 14, 16 (Figs. 1 and 3, Para. 37) , 
- a receiving opening 18 worked into the housing , which has a centering axis with which the axis of symmetry of the object or the carrier part is coaxially aligned during the clamping process (Figs. 1 and 4), 
- at least two clamping slides 22, 22, 22, each of which is mounted axially displaceably in a bore provided in the housing and which open into the receiving opening during the clamped condition (Fig. 3) and thereby act on the object or the carrier part and secure them, and 
- an actuating element 36 (Paras. 42-44) which is rotatably mounted in the housing and by means of which the clamping slides can be moved, one axis of rotation of the actuating element running tangentially and at a distance from the receiving opening.
However, DE-898 does not discloses every one of the following limitations:
“ - two spaced-apart threads are incorporated in the actuating element , the respective threads of which have identical pitches and are designed to be inclined in opposite directions with respect to one another, 
- a drive pin is inserted in each thread , this drive pin being in a driving operative connection with the respective thread in such a way that the drive pins can be moved along the axis of rotation of the actuating element by means of the rotation of the actuating element ,
 - at least two drive segments are mounted in a floating arrangement in the housing and extend in an arc around the centering axis of the receiving opening , and 
- two of the drive segments are coupled in a driving arrangement to the actuating element via one of the respective drive pins, that a respective pivot pin is provided between the two drive segments connected to the actuating element and the drive segment arranged adjacent thereto to form a swivel joint, and that each clamping slide is connected to one of the drive segments .”
Other prior art of record, alone or in combination, also does not teach every limitation of either one of the independent claims.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Primary Examiner, Art Unit 3722